DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 - 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shiratani et al. (Patent No.: US 9,127,434 B2).
Regarding claim 1, Shiratani discloses an excavator (100, FIG. 1), comprising:
 	an undercarriage (1, FIG. 1);
 	a rotating platform rotatably provided on the undercarriage (2, FIG. 1);
 	an attachment being attached to the rotating platform (2, FIG. 1);
 	a sensor for detecting motion of the excavator (col. 3, lines 34-50); and
 	a slip suppression unit for, based on output from the sensor,
detecting slip of the undercarriage and suppressing the slip of the undercarriage (col. 4, lines 18-43).

Regarding 2, Shiratani discloses the excavator, further comprising:
 	a turning hydraulic motor for driving the rotating platform (1A, 1B, 17; FIG. 2); and
 	an actuator for driving the attachment (7 – 9, FIG. 2), wherein the sensor is adaptive to detect the slip of the undercarriage when the actuator operates, and the slip suppression unit is adaptive to suppresses the slip of the undercarriage based on the output from the sensor (FIGS 4-6).

Regarding claim 3, Shiratani discloses the excavator, wherein the sensor is adaptive to detect the undercarriage being dragged, and the slip suppression unit is adaptive to suppress the slip of the undercarriage based on the output from the sensor (col. 3, lines 34-50).

Regarding claim 4, Shiratani discloses the excavator, wherein the slip suppression unit is adaptive to suppress the slip of the undercarriage when the undercarriage is displaced during an excavation work by the attachment (col. 3, lines 34-50).

Regarding claim 5, Shiratani discloses the excavator, wherein the slip suppression unit is adaptive to suppress the slip of the undercarriage when the undercarriage is displaced toward a first direction extending to the position of the attachment or a second direction which is an inverse direction of the first direction (col. 3, lines 34-50).

Regarding claim 6, Shiratani discloses a method of controlling an excavator having an attachment (2, FIG. 1), the method comprising:
 	a sensor detecting motion of the excavator during operation of the attachment (col. 3, lines 34-50); and
 	a step of detecting the slip of an undercarriage of the excavator based on the output from the sensor, and suppressing the slip of the undercarriage (col. 4, lines 18-43).

Regarding claim 7, Shiratani discloses an excavator, comprising:
 	an undercarriage (1, FIG. 1);
 	a rotating platform rotatably provided on the undercarriage (2, FIG. 1);
 	an attachment attached to the rotating platform (2, FIG. 1);
 	a sensor for detecting motion of the excavator (col. 3, lines 34-50); and  	
 	a control device (FIG. 3) configured to detect a displacement of the undercarriage during excavation work performed by the attachment and to suppress slip of the undercarriage (col. 4, lines 18-43).
 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J LEE whose telephone number is (571)272-9727. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TYLER J LEE/Primary Examiner, Art Unit 3663